DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 09/10/2020. Claims 1-14 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 09/10/2020 is compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 20190049948 A1, hereinafter “Patel”) in  view of Hatano (US 20190061745 A1).
Regarding claims 1, 13 and 14, Patel (Figs. 1-4) discloses a vehicle control device comprising: a recognizer that is configured to recognize a peripheral situation of a vehicle (…The automated driving system can further determine information regarding the vehicle itself and/or the surrounding environment by detecting the sensor data 122 to operate the autonomous vehicle 102; Patel ¶ [0029]); and a driving controller that is configured to execute automated driving for controlling a speed and steering of the vehicle on the basis of a recognition result of the recognizer The autonomous vehicle 102 can include a maneuvering system 202 (e.g., a system of vehicle components configured to maneuver or physically displace the vehicle) including a propulsion mechanism (e.g., an engine or a motor …; Patel ¶ [0038]), wherein the recognizer is configured to recognize a real-time environment including a situation of a nearby vehicle or a situation of a nearby road on which the vehicle travels (The current maneuvering parameters 120 can include information associated with a status or state of the autonomous vehicle 102, information associated with the surrounding environment 104, information associated with the dynamic driving/navigating operation, a processing result thereof, or a combination thereof.; Patel ¶ [0028]), the driving controller is configured to shunt the vehicle to a shunt location to suspend the automated driving in a case where the real-time environment corresponds to a predetermined condition (the handover can occur after pulling the vehicle over and bringing the vehicle to a stop, or while the vehicle is moving (e.g., at a speed lower than full autonomous operation speeds); Patel ¶ [0018]-[0019]). Patel does not explicitly teach resume the automated driving in a case where the predetermined condition is resolved after the shunt. However, Hatano (Fig. 9) teaches or at least suggests resume the automated driving in a case where the predetermined condition is resolved after the shunt (although the automatic driving control is stopped by avoiding an unexpected event, according to the third embodiment, automatic driving control is restarted after the process of avoiding an unexpected event is performed. [Process of Restarting Automatic Driving After Avoidance of Unexpected Event]; Hatana at ¶ [0156]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Patel to include resume the automated driving in a case where the predetermined condition is resolved after the shunt, as taught by Hatano in order to avoid appropriately the sudden phenomenon which is damaged to advancing of a vehicle.

Regarding claim 2, Patel, as modified by Hatano discloses the claimed invention substantially as explained above. Further, Patel (Figs. 1-4) teaches wherein the recognizer is configured to recognize an environmental level indicating a real-time environment including a situation of a nearby vehicle or a situation of a nearby road on which the vehicle travels, and the driving controller is configured to shunt the vehicle to a shunt location to suspend the automated driving in accordance with a decrease in the environmental level (the handover can occur after pulling the vehicle over and bringing the vehicle to a stop, or while the vehicle is moving (e.g., at a speed lower than full autonomous operation speeds); Patel ¶ [0018]-[0019]) and at least ¶ [0028]). Patel does not explicitly teach resume the automated driving in a case where, after the shunt, the environmental level including the predetermined condition being resolved rises to an environmental level higher than the environmental level during the shunt. However, Hatano (Fig. 9) teaches or at least suggests resume the automated driving in a case where the predetermined condition is resolved after the shunt (although the automatic driving control is stopped by avoiding an unexpected event, according to the third embodiment, automatic driving control is restarted after the process of avoiding an unexpected event is performed. [Process of Restarting Automatic Driving After Avoidance of Unexpected Event]; Hatana at ¶ [0156]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Patel to include resume the automated driving in a case where, after the shunt, as taught by Hatano in order to avoid appropriately the sudden phenomenon which is damaged to advancing of a vehicle.

Regarding claim 3, Patel, as modified by Hatano discloses the claimed invention substantially as explained above. Further, Patel (Figs. 1-4) teaches wherein the environmental level decreases due to a predetermined factor, and the factor is construction being performed on a road, the presence of a vehicle stopped on a road in an emergency, an emergency vehicle approaching the vehicle, or a road partition line used as a reference when automated driving is executed not being recognized by the vehicle  an automatic stopping mode that causes the host vehicle to automatically stop at a safe location, such as a side strip along a road (the handover can occur after pulling the vehicle over and bringing the vehicle to a stop, or while the vehicle is moving (e.g., at a speed lower than full autonomous operation speeds); Patel ¶ [0018]-[0019]) and at least ¶ [0028]).

Regarding claim 4, Patel, as modified by Hatano discloses the claimed invention substantially as explained above. Further, Patel (Figs. 1-4) teaches wherein the driving controller is configured to shunt the vehicle to a shunt location to suspend the automated driving, and then resume the automated driving in a case where the factor is removed and the environmental level rises to an environmental level higher than a predetermined level (the handover can occur after pulling the vehicle over and bringing the vehicle to a stop, or while the vehicle is moving (e.g., at a speed lower than full autonomous operation speeds); Patel ¶ [0018]-[0019]) and at least ¶ [0028]).

Regarding claim 5, Patel, as modified by Hatano discloses the claimed invention substantially as explained above. Further, Patel (Figs. 1-4) teaches wherein the driving controller is configured to shunt the vehicle to a shunt location to suspend the automated driving in a case where the environmental level decreases, and an occupant does not perform a predetermined behavior (the handover can occur after pulling the vehicle over and bringing the vehicle to a stop, or while the vehicle is moving (e.g., at a speed lower than full autonomous operation speeds); Patel ¶ [0018]-[0019]) and at least ¶ [0028]).
Regarding claim 6, Patel, as modified by Hatano discloses the claimed invention substantially as explained above. Further, Patel (Figs. 1-4) teaches wherein the predetermined behavior involves the occupant performing manual driving, the occupant monitoring a vicinity, or the occupant monitoring a vicinity and grasping a steering wheel (the handover can occur after pulling the vehicle over and bringing the vehicle to a stop, or while the vehicle is moving (e.g., at a speed lower than full autonomous operation speeds); Patel ¶ [0018]-[0019]) and at least ¶ [0028]).

Regarding claim 7, Patel, as modified by Hatano discloses the claimed invention substantially as explained above. Further, Patel (Figs. 1-4) teaches wherein the driving controller is configured to shunt the vehicle to a shunt location to suspend the automated driving in a case where the environmental level decreases in a first region including the vehicle, and resume the automated driving after the shunt in a case where a region of the decreased environmental level or lower is not present in a second region including the vehicle, and the first region is a region smaller than the second region (the handover can occur after pulling the vehicle over and bringing the vehicle to a stop, or while the vehicle is moving (e.g., at a speed lower than full autonomous operation speeds); Patel ¶ [0018]-[0019]) and at least ¶ [0028]).

Regarding claim 8, Patel, as modified by Hatano discloses the claimed invention substantially as explained above. Further, Patel (Figs. 1-4) teaches wherein the recognizer is configured to recognize the environmental level of the first region on the basis of a recognition result of a detector provided in a vehicle, and is configured to recognize the environmental level of the second region on the basis of information acquired from an information processing device provided outside the vehicle for providing information (the handover can occur after pulling the vehicle over and bringing the vehicle to a stop, or while the vehicle is moving (e.g., at a speed lower than full autonomous operation speeds); Patel ¶ [0018]-[0019]) and at least ¶ [0028]).
Regarding claim 9, Patel, as modified by Hatano discloses the claimed invention substantially as explained above. Further, Patel (Figs. 1-4) teaches wherein the driving controller is configured to shunt the vehicle to a shunt location to suspend the automated driving in accordance with a decrease in the environmental level due to a first factor among predetermined factors, and then transition to a preparation mode for reducing electric power of a monitoring device that monitors the vicinity of the vehicle mounted in the vehicle (the handover can occur after pulling the vehicle over and bringing the vehicle to a stop, or while the vehicle is moving (e.g., at a speed lower than full autonomous operation speeds); Patel ¶ [0018]-[0019]) and at least ¶ [0028]).

Regarding claim 10, Patel, as modified by Hatano discloses the claimed invention substantially as explained above. Further, Patel (Figs. 1-4) teaches wherein the driving controller is configured to shunt the vehicle to a shunt location to suspend the automated driving in accordance with a decrease in the environmental level due to a second factor estimated to take a longer time to be removed than the first factor among predetermined factors, and then transition to a power saving mode for reducing electric power of the monitoring device more than the preparation mode (the handover can occur after pulling the vehicle over and bringing the vehicle to a stop, or while the vehicle is moving (e.g., at a speed lower than full autonomous operation speeds); Patel ¶ [0018]-[0019]) and at least ¶ [0028]).
 
Regarding claim 11, Patel, as modified by Hatano discloses the claimed invention substantially as explained above. Further, Patel (Figs. 1-4) teaches wherein the driving controller is configured to shunt the vehicle to a shunt location to suspend the automated driving in a case of entering a road on which a first automated driving mode is not able to be executed from a road on which automated driving of the first automated driving mode is able to be executed in map information, and then move the vehicle in a case where it is recognized that a shunt location is required to be changed on the basis of a result of a detector while maintaining a state in which the detector mounted in the vehicle is started up (the handover can occur after pulling the vehicle over and bringing the vehicle to a stop, or while the vehicle is moving (e.g., at a speed lower than full autonomous operation speeds); Patel ¶ [0018]-[0019]) and at least ¶ [0028]).

Regarding claim 12, Patel, as modified by Hatano discloses the claimed invention substantially as explained above. Further, Patel (Figs. 1-4) teaches an output controller that, in a case where the automated driving is resumed, refers to information relating to an automated driving mode executed before the shunt which is stored in a storage, and is configured to cause an output device to output a condition for executing the automated driving mode executed before the shunt, wherein the driving controller is configured to cause the storage to store the automated driving mode executed before the shunt in a case where the vehicle is shunted to a shunt location, and perform automated driving in the automated driving mode executed before the shunt in a case where the condition is satisfied (the handover can occur after pulling the vehicle over and bringing the vehicle to a stop, or while the vehicle is moving (e.g., at a speed lower than full autonomous operation speeds); Patel ¶ [0018]-[0019]) and at least ¶ [0028]).

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           

/JONATHAN M DAGER/             Primary Examiner, Art Unit 3663